DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 3/26/2022 have been entered. Any objection\rejections from the previous office action filed 10/26/2021 not addressed below has been withdrawn.
Response to Amendment
The declaration under 37 CFR 1.132 filed 3/26/2022 is insufficient to overcome the rejection of the claims rejected below by Kato based as set forth below because:  the declaration is unpersuasive. First it is not that an allegation of unexpected results cannot overcome a 102 rejection. The declaration is also unpersuasive with regard to the obviousness rejection since Kato clearly teaches melt kneading the ingredients. Applicants declaration only compares an example that did not use melt kneading. Since applicants do not compare melt kneading the ingredients of Kato they have not compared the closest prior art to their own invention.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13,17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato et al. (US 2011/0195235), cited IDS. This new rejection was necessitated by amendment. 
Kato discloses coating and ink compositions comprising a resin, including thermosetting resins which were mixed using melt-kneading with the following infrared dye with an absorption maxima between 700 and 1000 nm:

    PNG
    media_image1.png
    670
    447
    media_image1.png
    Greyscale
 
, within the scope of the claims and the reference discloses several specific dyes also within the scope of the claims including:


    PNG
    media_image2.png
    1170
    877
    media_image2.png
    Greyscale
. See entire disclosure especially abstract, structures on page 10 and 11, [0067]-[0069],[0097], [0204], [0247] and claims. The amount of dye in the ink composition is preferably from 0.1-20 wt%, even more preferably 0.2-15 wt%, the data points of 0.1 and 0.2 are within the claimed range. See [0224]. Regarding the new recitation that the resin is a thermoplastic and the NIRF agent is compatible with the resin, since the NIRF agent is within the scope of the claims and the resins described by Kato are the same one used in the specification as the resin (thermoplastic polyurethane) it follows any property claimed including compatibility and thermoplastic ability is necessarily the same. See [0230] for resins. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Regarding the recitation in claim 19 that the method further comprises processing the resin to produce a molded article, without any defined shape for the mold the examiner did not find the recitation very limiting and read the ink composition or coating produced by melting as reading on the recitation. Regardless Kato does disclose use of a mold when applying an anti-glare layer to the coating composition embodiment.  See [0184].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13,15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2011/0195235), as applied to claims 13,17-21 above. This new rejection was necessitated by amendment.
Regarding claim 15, as noted above Kato teaches the amount of infrared dye was included a data point of 0.1%, just outside the range in claim 15 which has an upper value of 0.05%. However these values are so close one of ordinary skill in the art would presume them to have the same properties, e.g. IR absorption. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP § 2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13,15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regardless as noted above in the new rejections the Kato reference US 2011/0195235, cited in this action, discloses the same NIRF agent, resin and melt kneading the mixture. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618